                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                                1:20-cv-61-MOC-WCM




JOHN A. HOGLEN,                                          )
                                                         )
                                                         )
                     Plaintiff,                          )
                                                         )
Vs.                                                      )                  ORDER
                                                         )
                                                         )
ANDREW M. SAUL,                                          )
                                                         )
Commissioner of Social Security,                         )
                                                         )
                     Defendant.                          )




       THIS MATTER is before the Court on review of a Memorandum and Recommendation

issued in this matter. In the Memorandum and Recommendation, the magistrate judge advised

the parties of the right to file objections within 14 days, all in accordance with 28, United States

Code, Section 636(b)(1)(c). No objections have been filed within the time allowed.

I.      Applicable Standard of Review

       The Federal Magistrates Act of 1979, as amended, provides that “a district court shall

make a de novo determination of those portions of the report or specific proposed findings or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); Camby v. Davis, 718 F.2d

198, 200 (4th Cir.1983). However, “when objections to strictly legal issues are raised and no

factual issues are challenged, de novo review of the record may be dispensed with.” Orpiano v.

Johnson, 687 F.2d 44, 47 (4th Cir. 1982). Similarly, de novo review is not required by the statute



      Case 1:20-cv-00061-MOC-WCM Document 14 Filed 02/11/21 Page 1 of 2
“when a party makes general or conclusory objections that do not direct the court to a specific

error in the magistrate judge’s proposed findings and recommendations.” Id. Moreover, the

statute does not on its face require any review at all of issues that are not the subject of an

objection. Thomas v. Arn, 474 U.S. 140, 149 (1985); Camby, 718 F.2d at 200. Nonetheless, a

district judge is responsible for the final determination and outcome of the case, and accordingly

the Court has conducted a careful review of the magistrate judge’s recommendation.

II.    Discussion

       After such careful review, the Court determines that the recommendation of the

magistrate judge is fully consistent with and supported by current law. Further, the brief factual

background and recitation of issues is supported by the applicable pleadings. Based on such

determinations, the Court will fully affirm the Memorandum and Recommendation and grant

relief in accordance therewith.

                                            ORDER

       IT IS, THEREFORE, ORDERED that the Memorandum and Recommendation (#13) is

AFFIRMED, plaintiff’s Motion for Summary Judgment (#9) is GRANTED, defendant’s

Motion for Summary Judgment (#11) is DENIED, and this action is REVERSED AND

REMANDED for further proceedings consistent with this opinion and the underlying

Memorandum and Recommendation.



                                  Signed: February 11, 2021




      Case 1:20-cv-00061-MOC-WCM Document 14 Filed 02/11/21 Page 2 of 2
